Filed 10/6/20 Marroquin v. Jones CA2/3

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE


MANOLO MARROQUIN,                                               B291625

      Plaintiff and Respondent,                                 Los Angeles County
                                                                Super. Ct. No. BC663215
      v.

DEREK JONES,

      Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, William F. Fahey, Judge. Affirmed.
      Daniel E. Park Law, Christopher C. Cianci and Daniel
Park for Defendant and Appellant.
      Segal Law Group, Lawrence Segal and Andrew D. Shupe
for Plaintiff and Respondent.
             _______________________________________
        Defendant and appellant Derek Jones challenges a default
judgment entered in favor of plaintiff and respondent Manolo
Marroquin following the court’s issuance of terminating sanctions
relating to alleged discovery abuse by Jones. We conclude Jones
failed to demonstrate reversible error and affirm the judgment.
        The most fundamental rule of appellate review is that the
judgment or order challenged on appeal is presumed to be correct,
and “it is the appellant’s burden to affirmatively demonstrate
error.” (People v. Sanghera (2006) 139 Cal.App.4th 1567, 1573.)
“ ‘All intendments and presumptions are indulged to support it on
matters as to which the record is silent, and error must be
affirmatively shown.’ ” (Denham v. Superior Court (1970) 2
Cal.3d 557, 564.) To overcome this presumption, an appellant
must provide a record that allows for meaningful review of the
challenged order. (Ibid.)
        In addition, parties must provide citations to the appellate
record directing the court to the supporting evidence for each
factual assertion contained in that party’s briefs. When an
opening brief fails to make appropriate references to the record to
support points urged on appeal, we may treat those points as
waived or forfeited. (See, e.g., Lonely Maiden Productions, LLC v.
GoldenTree Asset Management, LP (2011) 201 Cal.App.4th 368,
384; Dietz v. Meisenheimer & Herron (2009) 177 Cal.App.4th 771,
779–801 [several contentions on appeal “forfeited” because
appellant failed to provide a single record citation demonstrating
it raised those contentions at trial].) Further, “an appellant must
present argument and authorities on each point to which error is
asserted or else the issue is waived.” (Kurinij v. Hanna & Morton
(1997) 55 Cal.App.4th 853, 867.) Matters not properly raised or
that lack adequate legal discussion will be deemed forfeited.




                                 2
(Keyes v. Bowen (2010) 189 Cal.App.4th 647, 655–656.) In short,
an appellant must demonstrate prejudicial or reversible error
based on sufficient legal argument supported by citation to an
adequate record. (Yield Dynamics, Inc. v. TEA Systems Corp.
(2007) 154 Cal.App.4th 547, 556–557.)
       An appellant has the burden not only to show error but
prejudice from that error. (Cal. Const., art. VI, § 13.) If an
appellant fails to satisfy that burden, his argument will be
rejected on appeal. (Century Surety Co. v. Polisso (2006) 139
Cal.App.4th 922, 963.) “[W]e cannot presume prejudice and will
not reverse the judgment in the absence of an affirmative
showing there was a miscarriage of justice. [Citations.] Nor will
this court act as counsel for appellant by furnishing a legal
argument as to how the trial court’s ruling was prejudicial.
[Citations.]” (Ibid.)
       Jones’s opening brief is insufficient on a multitude of
grounds. Mainly, he fails to present a coherent argument
supported by relevant legal authority. Although Jones contends
the court abused its discretion in imposing terminating sanctions
against him, he provides no meaningful discussion of the legal
standard a court must apply in making such an order. Instead, he
recites basic blackletter law and then lists, with bullet points,
five cases in which our Courts of Appeal have reversed monetary
or other sanctions deemed disproportionate to the underlying
misconduct. Jones does not discuss or analyze the cases he lists,
nor does he explain how (or whether) they are analogous to the
present case. He does not cite, let alone discuss, the relevant
statutory authority. And in his factual and procedural
background, he rarely cites to specific pages in the appellate




                               3
record. In short, Jones fails to establish that the trial court
abused its discretion.
        “We may and do ‘disregard conclusory arguments that are
not supported by pertinent legal authority or fail to disclose the
reasoning by which the appellant reached the conclusions he
wants us to adopt.’ (City of Santa Maria v. Adam [(2012) 211
Cal.App.4th 266,] 287.)” (Hernandez v. First Student, Inc. (2019)
37 Cal.App.5th 270, 277.) And we note, as the court said in
Haynes v. Gwynn (1967) 248 Cal.App.2d 149, 151, “If and when
we are required to perform tasks which are properly those of
appellants’ counsel, we necessarily relegate farther into the
background appeals waiting their turn to be decided. It is unfair
to litigants thus affected that we do this.”
        We also note, for the record, that Jones (an attorney who
had been representing himself in the trial court) admits he made
mistakes in his handling of the litigation by, for example,
ignoring plaintiff’s discovery requests, failing to contact plaintiff’s
counsel, and refusing to comply with court-ordered discovery.
These mistakes could have been considered by the trial court in
connection with a request for relief under Code of Civil Procedure
section 473, subdivision (b). They do not, however, establish an
abuse of discretion by the trial court in imposing terminating
sanctions against Jones in the first instance or entering a default
judgment against him.




                                   4
                       DISPOSITION

       The judgment is affirmed. Respondent Manolo Marroquin
shall recover his costs on appeal.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                 LAVIN, J.
WE CONCUR:



     EDMON, P. J.



     DHANIDINA, J.




                              5